          Case 2:20-cv-00106-RAJ-BAT Document 37 Filed 05/27/20 Page 1 of 3



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8   FOUR JAYS MUSIC COMPANY, JULIA
     RIVA,
                                              CASE NO. 2:20-cv-00105-RAJ-BAT
 9                                            (Alen Docket)
                           Plaintiffs,
10                                            CASE NO. 2:20-cv-00106-RAJ-BAT
            v.
                                              (Henderson Docket)
11
     AMAZON.COM, INC., AMAZON
     DIGITAL SERVICES LLC, VALLEYARM          CASE NO. 2:20-cv-00107-BAT
12                                            (Warren Docket)
     DIGITAL LIMITED, LENANDES LTD,
     GIACOMO VERANI, LIMITLESS INT.
13                                            ORDER REGARDING
     RECORDINGS,
                                              CONSOLIDATION OF CASES FOR
14                                            PRETRIAL PROCEEDINGS
                           Defendants.
15

16   RAY HENDERSON MUSIC CO., INC.,

17                        Plaintiff,

18   v.

19   AMAZON.COM, INC.; AMAZON
     DIGITAL SERVICES LLC;
20   VALLEYARM DIGITAL LIMITED; and
     LENANDES LTD,
21
                          Defendants.
22

23



     CASE NO. 2:20-CV-00106-RAJ-BAT
     (HENDERSON DOCKET) - 1
            Case 2:20-cv-00106-RAJ-BAT Document 37 Filed 05/27/20 Page 2 of 3



 1   FOUR JAYS MUSIC COMPANY and
     JULIA RIVA,
 2                    Plaintiffs,

 3   v.

 4   AMAZON.COM, INC.; AMAZON
     DIGITAL SERVICES LLC;
 5   VALLEYARM DIGITAL LIMITED; and
     LENANDES LTD,
 6
                              Defendants.
 7
            Plaintiffs commenced the captioned lawsuits against the same Defendants for copyright
 8
     infringement arising from the same music chain. In each case, Plaintiffs filed unopposed
 9
     motions, pursuant to Fed. R. Civ. P. 42(a) and LCR 3(g), for an order deeming the cases related
10
     and consolidating them for all pre-trial proceedings. The Arlen Docket, was reassigned to
11
     District Judge Richard A. Jones on April 24, 2020. Dkt. 30. The Henderson Docket was
12
     reassigned to District Judge Richard A. Jones on May 21, 2020. Dkt. 34. On May 22, 2020, both
13
     cases were referred to the undersigned Magistrate Judge as related to the Warren Docket, which
14
     is assigned to the undersigned Magistrate Judge by consent of the parties for all proceedings.
15
            Accordingly, it is ORDERED:
16
            1)      The parties in the Arlen Docket and Henderson Docket shall notify the Court no
17
     later than June 2, 2020, by emailing Andy Quach at andy_quach@wawd.uscourts.gov, if they
18
     consent to the assignment of these cases to Magistrate Judge Brian A. Tsuchida for all purposes,
19
     including trial, final entry of judgment, and direct review by the Ninth Circuit Court of Appeals.
20
     See Amended General Order 02-19, 28 U.S.C. 636(c).
21
            2)      The parties’ motions to consolidate are stricken as moot – see Dkt. 38 (Arlen
22
     Docket) (motion for reconsideration); Dkt. 33 (Henderson Docket); and Dkt. 35 (Warren
23
     Docket).

     ORDER REGARDING CONSOLIDATION OF
     CASES FOR PRETRIAL PROCEEDINGS - 2
            Case 2:20-cv-00106-RAJ-BAT Document 37 Filed 05/27/20 Page 3 of 3



 1

 2          3)      The parties in the Arlen Docket and Henderson Docket are subject to deadlines

 3   for a Rule 26(f) conference, initial disclosures, and the filing of a joint status report. See Dkt. 32

 4   (Arlen Docket); Dkt. 26 (Henderson Docket). The parties in the Warren Docket have submitted

 5   their Joint Status Report and a pretrial schedule and jury trial date are set. See Dkt. 22; 31

 6   (Warren Docket). The trial date and pretrial schedule in the Warren Docket shall remain in place

 7   at this time. The parties are directed to confer and, using the schedule already proposed in the

 8   Warren Docket as a guide, shall advise the Court no later than June 16, 2020, as to a reasonable

 9   pretrial schedule to facilitate the joint management of all pretrial proceedings in all three dockets.

10          4)      Finally, Defendants Amazon Digital Services LLC and Amazon.com (“Amazon”)

11   have filed motions to dismiss one of Plaintiffs’ claims, i.e., that Amazon made available for sale

12   unauthorized copies of recordings in violation of exclusive distribution rights under 17 U.S.C. §

13   106(3). See Dkt. 22 (Arlen Docket); Dkt. 23 (Henderson Docket), Dkt. 26 (Warren Docket). The

14   parties shall advise the Court by no later than June 1, 2020 if the motions should be re-noted.

15          DATED this 26th day of May, 2020.

16

17                                                          A
                                                            BRIAN A. TSUCHIDA
18                                                          Chief United States Magistrate Judge

19

20

21

22

23



     ORDER REGARDING CONSOLIDATION OF
     CASES FOR PRETRIAL PROCEEDINGS - 3
